Citation Nr: 1618894	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a December 2012 rating decision, the RO found the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to have been raised by the record.  The RO provided the Veteran with a copy of a formal TDIU application (VA Form 21-8940), but he did not return it completed to the RO.  Accordingly, the RO denied the TDIU claim in a December 2013 rating decision.  The Veteran did not timely disagree with that rating decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156.

During the March 2016 hearing, the Veteran testified that his service-connected disabilities prevent him from maintaining substantially gainful employment, and indicated his willingness to pursue a claim for TDIU.  As such, a TDIU claim is properly before the Board, and is addressed in the Remand portion of the decision below.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  


FINDINGS OF FACT

1.  Prior to March 8, 2016, the evidence of record shows that the Veteran's service-connected irritable bowel syndrome has been manifested by diarrhea and constipation one or two times a week. 

2.  The evidence of record shows that as of March 8, 2016, the Veteran's service-connected irritable bowel syndrome has been manifested by near constant constipation and severe diarrhea two or three times a week. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for irritable bowel syndrome prior to March 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015). 

2.  The criteria for a disability rating in excess of 30 percent, but no more for irritable bowel syndrome, beginning on March 8, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran contends that he experiences severe diarrhea and constipation as a result of his service-connected irritable bowel syndrome and that the severity of his symptoms warrants a disability rating in excess of the 10 percent that the irritable bowel syndrome was initially rated.  The RO rated the Veteran's irritable bowel syndrome as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, in a November 2007 rating decision.  The Veteran subsequently perfected an appeal of that initial disability rating, thus certifying the claim to the Board for appellate review. 

A noncompensable rating is assigned for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is assigned for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating is assigned for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The maximum rating assignable under this diagnostic criteria is 30 percent.

During an August 2007 VA examination, the Veteran reported that he has diarrhea preceded by cramps four days a week, with bowel movements relieving the cramps.  He did not report any nausea, vomiting, anemia, weight loss, or melena.  Although the examiner ordered additional testing, the Veteran was diagnosed with irritable bowel syndrome on the basis of his reported symptoms. 

On a July 2012 VA examination, the Veteran contended that the frequency of the daily episodes of diarrhea had increased.  He described the pattern of diarrhea symptoms as occurring several times a day for two weeks followed by a period of several days without bowel movements.  He did not explicitly report having any constipation, but did endorse having frequent episodes of bowel disturbance with abdominal distress.  The examiner found that the irritable bowel syndrome resulted in frequent daily bouts of fecal urgency and diarrhea which disrupted usual work routines. 

VA treatment records dated from December 2006 to September 2015 indicate that the Veteran did not receive any formal treatment for his irritable bowel syndrome symptoms until he began taking oral medication in January 2013.  Those treatment records show that he continued to take that medication and that his symptoms were reportedly under control.  There was no indication that he experienced constipation, and diarrhea was listed as the predominant symptom through the period of time reflected in the treatment records. 

Following the March 2016 hearing before the Board, the Veteran submitted private treatment records from Arizona Gastrointestinal Associates dated from August 2015 to February 2016.  In particular, on an August 2015 outpatient record, he reported that he alternated between diarrhea and constipation, with non-severe symptoms.  Thereafter, on a December 2015 outpatient record, the Veteran reported irregular bowel movements with intermittent diarrhea "maybe once a week" with no pain related to the bowel movements.  He denied any constipation. 

On a January 2016 outpatient record from Arizona Gastrointestinal Associates the Veteran complained of abdominal pain and was afforded a colonoscopy which revealed no issues except for external hemorrhoids.  The Veteran reported feeling a little constipated at times but that he had regular bowel movements.  He denied diarrhea.  He did not report any diarrhea or constipation on a February 2016 outpatient record from Arizona Gastrointestinal Associates.  

As mentioned previously, the Veteran testified at a hearing before the Board in March 2016.  During the hearing, he asserted that he has both constipation and diarrhea, with the constipation increasing in severity when he takes the oral medication prescribed to him to treat his diarrhea.  Specifically, he asserted that the diarrhea symptoms occur two to three times a week while the constipation symptoms occur two times a week.  Due to his frequent and severe abdominal distress, the Veteran contended that he is essentially unable to participate in social outings of a longer duration. 

After considering the entire record in light of the applicable rating criteria, the Board finds that an initial rating in excess of 10 percent is not warranted prior to March 8, 2016, the date of the hearing before the Board, for the Veteran's service-connected irritable bowel syndrome.  The Veteran reported on VA and private treatment records dated before the hearing that he was not experiencing symptoms of severe diarrhea and constipation concurrently.  Indeed, on both VA examinations the Veteran denied experiencing any constipation at all.  Although the Veteran reported on one August 2015 outpatient record from Arizona Gastrointestinal Associates that he alternated between diarrhea and constipation, subsequent records from Arizona Gastrointestinal Associates show that he stopped reporting the occurrence of the symptoms at the same time.  In any case, all of the available medical records reflect the fact that up to the point of the March 8, 2016 hearing before the Board, the Veteran was experiencing no more than moderate symptoms of diarrhea and/or constipation that occurred a few times a week.  This characterization corresponds with a disability rating of 10 percent for moderate symptoms and frequent (but not near constant) episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

On the other hand, the disability picture presented by the Veteran during the March 8, 2016 hearing before the Board reflects a significant increase in the severity of his irritable bowel syndrome symptoms which warrants an increase of the initial disability rating from 10 to 30 percent.  At the hearing, the Veteran asserted that he experiences both diarrhea and constipation that alternate on and off on a regular basis.  The abdominal distress is near constant and he contended that he is unable to participate in longer social outings for fear of having a sudden and severe bowel movement.  

The Veteran's testimony is competent evidence as to the symptoms of his service-connected disorder, and the Board finds that the testimony is highly probative of the determination of the severity of the Veteran's irritable bowel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the testimony does not match the disability picture represented by the copious medical records available in the record for the period prior to March 8, 2016.  Furthermore, the Veteran did not explicitly delineate during the hearing how long his symptoms had been as severe as he reported they were, or whether there was a distinct point at which the symptoms became more severe.  Under these circumstances, the Board finds that the earliest point at which the evidence supports an increase in the initial disability rating to 30 percent is March 8, 2016, the date of the hearing.  As noted above, a 30 percent disability rating is the maximum rating provided by the Rating Schedule for the Veteran's service-connected irritable bowel syndrome.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture for his irritable bowel syndrome, throughout the time periods on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected irritable bowel syndrome is evaluated as a digestive system disorder pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service-connected irritable bowel syndrome.  The criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period, other than the staged ratings assigned, when the Veteran's service-connected irritable bowel syndrome varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of those assigned for his irritable bowel syndrome for the periods of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for irritable bowel syndrome prior to March 8, 2016, is denied. 

A disability rating of 30 percent for irritable bowel syndrome beginning March 8, 2016, is granted.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  In this case, the Veteran was provided with notice of the evidence necessary to establish a claim for TDIU in November 2013 but he did not complete and return to the RO a formal TDIU application in support of his claim.  In light of the fact that the Board is assuming jurisdiction over the derivative TDIU claim, the Veteran must again be afforded adequate notice of  the evidence necessary to establish a claim for TDIU.  Accordingly, on remand, the Veteran should be provided with an updated notice letter for the TDIU issue.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to TDIU. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the TDIU claim must be readjudicated.  If the TDIU claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


